Citation Nr: 0925862	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of a right ankle injury, fracture of the 
medial malleolus and degenerative changes.

2.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1971, during the Vietnam Era. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2000, April 2001, April 2002, and 
November 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded the case in January 2005 to the 
RO for further development.

A review of the record indicates that the Veteran filed a 
claim for service connection for urinary incontinence in 
November 2002.  As this matter has yet to be developed by the 
RO, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran sustained an injury of the right ankle 
resulting in a nonunion fracture, with loose fragment, at the 
tip of the medial malleolus that requires the use of an ankle 
brace, and degenerative changes with marked limitation of 
motion.

2.  Skin cancer was not manifested during service or within 
one year thereafter, and is not otherwise related to any 
incident of service, to include exposure to herbicides.

3.  Hearing loss and tinnitus were not manifested during 
service or within one year thereafter, and are not otherwise 
shown by the evidence of record to related to any incident of 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for the 
residuals of a right ankle injury, fracture of the medial 
malleolus with degenerative changes, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Codes 5003, 5010, 5262, 5171 (2008).

2.  Skin cancer was not incurred in or aggravated by service; 
and a malignant tumor may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service; and an organic disease of the nervous system may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

Prior to the initial adjudication of the Veteran's claims for 
entitlement service connection for bilateral hearing loss and 
tinnitus in the November 2003 rating decision, he was 
provided VCAA notice in May 2002 and November 2002.  These 
letters indicated the types of information and evidence 
necessary to substantiate the claims for service connection, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence.

As regards to the Veteran's claim for entitlement to service 
connection for skin cancer, to include as a result of 
herbicide exposure, the decision which is the basis of this 
appeal was already decided prior to the enactment of the 
current section 5103(a) requirements, in November 2000.  
Where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the Veteran has a right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. at 120.  The 
Board finds that proper notice and process have been afforded 
the Veteran in this case.  

In March 2005, January 2008, and November 2008, the RO sent 
the Veteran letters that addressed all required notice 
elements.  The letters informed the Veteran of what evidence 
was required to substantiate his claim for service 
connection, including based on herbicide exposure, and of his 
and VA's respective duties for obtaining evidence.  In 
addition, with respect of each of the issues currently on 
appeal, in March 2006 and November 2008, the RO sent the 
Veteran letters that informed how disability ratings and 
effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473,484 (2006); with subsequent 
readjudication in SSOCs dated in September 2008 and January 
2009.  Mayfield and Pelegrini, both supra.

As for the issue concerning an initial rating in excess of 20 
percent for the residuals of a right ankle injury, fracture 
of the medial malleolus with degenerative changes, it is well 
to observe that service connection for this condition has 
been established and initial rating for this condition has 
been assigned.  Thus, the Veteran has been awarded the 
benefit sought, and such claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the Veteran 
service connection, the Veteran filed a notice of 
disagreement contesting the (downstream) initial rating 
determination.  38 C.F.R. § 3.159(b)(3) (which provides VA 
has no duty to provide section 5103 notice upon receipt of a 
notice of disagreement). The RO furnished the Veteran a 
Statement of the Case that addressed the initial rating 
assigned, included notice of the criteria for a higher 
rating, and provided the Veteran with further opportunity to 
identify and submit additional information and/or argument, 
which the Veteran has done by perfecting his appeal.  See 38 
U.S.C.A. §§ 5103A, 5104(a), 7105.  Under these circumstances, 
VA fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations, 
Social Security Records, and statements and testimony from 
the Veteran and his representative.  Although a VA 
examination specific to skin cancer was not conducted, the 
Board notes the Secretary's discussion of the findings by the 
National Academy of Sciences (NAS), which contains a great 
deal of medical and scientific data of many diseases, 
including skin cancer, found to be unrelated to exposure to 
herbicide agents.  See Notice, 59 Fed. Reg. 341-46 (1994); 
see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 
32,345-32,407 (Jun. 12, 2007).  Similarly, the Veteran has 
not submitted, or referenced, any competent medical evidence 
refuting the NAS's findings.  Given the lack of medical or 
scientific data relating the Veteran's currently claimed 
disorder to service, an examination addressing the nature and 
etiology of such disorder is not "necessary" under 38 
U.S.C.A. § 5103A(d).  See 38 C.F.R. § 3.159(c)(4) (2008). See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Accordingly, the Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103; Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

II.  Higher Initial Rating-Residuals of Right Ankle Injury

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3. 
 
The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 
 
In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran has established entitlement to service connection 
for residuals of a right ankle injury, fracture of the medial 
malleolus with degenerative changes.  With diseases, 
preference is to be given to the diagnostic code assigned to 
disease itself.  If the rating is determined on the basis of 
residual conditions, then the diagnostic code appropriate to 
the residual condition will be added preceded by a hyphen.  
38 C.F.R. § 4.27.  In this case, the medical evidence 
discloses x-ray evidence of arthritis, associated with 
fracture residuals of the right ankle.  Thus, the Veteran's 
service-connected right ankle condition has been rated under 
hyphenated diagnostic codes 5010-5262.
 
Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5271 provides rating based on limitation of 
motion of the ankle. A maximum 20 percent rating requires 
marked limitation of ankle motion.  38 C.F.R. § 4.71a.  
Normal ranges of motion for the ankle are as follows: 
dorsiflexion is from 0 to 20 degrees, and plantar flexion is 
from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.
 
Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 20 percent rating is warranted where there is 
malunion of the tibia and fibula with a moderate ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with a marked ankle 
disability.  A maximum 40 percent rating is warranted for 
nonunion of the tibia and fibula with loose motion, requiring 
brace. 38 C.F.R. § 4.17a, Diagnostic Code 5262. 

The evidence of record discloses that in May 1974, the 
Veteran presented for a general medical examination by North 
Carolina State Vocational Rehabilitation, which showed that 
the Veteran had tenderness and slight swelling of the medical 
malleolus and the right ankle joint.  There was full range of 
motion and no instability.  The x-ray results showed a loose 
fragment at the tip of the medial malleolus.  The diagnosis 
was probable non-union, fracture, tip of right medial 
malleolus.  

A VA treatment record dated in November 1999 noted complaints 
of pain and stiffness in the right ankle.  Treatment records 
dated from 1991 to 1994 noted a work related back injury with 
associated radiating pain and numbness into both lower 
extremities.  There was an absence of right ankle jerk with 
right calf muscle wasting.  The Veteran also reported left 
heel pain.  He also had a minor S-1 hypesthesia up to the mid 
ankle bilaterally.  The Veteran also complained of a sore and 
painful ankle.  He had right ankle swelling with pain on 
range of motion.

On VA examination in May 2000, the Veteran reported ankle 
swelling and pain.  He rated the pain as an 8 out 10 (10 
being the worst).  He used a cane for ambulation and reported 
occasional instability.  He stated that physical therapy and 
anti-inflammatories did not alleviate his symptoms.  There 
was full dorsiflexion and plantar flexion.  Inversion and 
eversion caused some pain.  There was tenderness to palpation 
over the medial malleolus.  There were no gross motor or 
sensory deficits.  There was no instability.  There was 2 + 
dorsalis pedis pulse and skin was intact.  X-rays showed 
nonunion of a medial malleolus fracture with some arthritis 
around the ankle joint.

VA treatment records dated in February 2001 showed 
dorsiflexion to 25 degrees and plantar flexion to 40 degrees.  
There was inversion and eversion of 20 degrees in each 
direction.  The posterior tibialis function was intact with 
the ability to bring hindfoot into varus while doing a single 
toe raise.  Sensation was intact.  X-rays revealed avulsion 
of his medial malleoulus, which was corticated and ossified.  
There was no evidence of any tibiotalar arthritis or subtalar 
or talonavicular arthritis.  The assessment was right ankle 
pain with apparent nonunion of the prior medial malleolus 
fracture or ossification of a medial malleolus avulsion.  The 
Veteran wore an ankle brace.  He also stated that standing 
for long periods of time increased the pain significantly.

The Veteran underwent a VA examination in December 2001.  The 
Veteran reported using a walking aid.  It was noted that the 
Veteran could do activities of daily living without 
difficulty.  He was diagnosed with arthritis of the right 
ankle.

VA treatment records from November 2002 to December 2008 
showed treatment for and complaints of ankle pain.  An 
October 2004 VA treatment record noted that the Veteran used 
an ankle brace.  

The Veteran underwent a VA examination in July 2008.  The 
Veteran complained of constant right ankle pain that averaged 
a 5 out of 10 (10 being the worst).  There was occasional 
swelling and instability, but no specific locking.  He also 
reported stiffness with aggravating factors, such as weather 
change and prolonged standing.  He denied flare-ups.  The 
Veteran has never had surgery or injections in the right 
ankle.  He took Tylenol and Ibuprofen for pain.  With regards 
to functional impairment, the Veteran reported that he was 
retired and was unable to work because of his back condition 
and right ankle condition.  He further reported that he was 
no longer able to due his job in food service because he 
could not stand for prolonged periods due to his pain in both 
the ankle and the back.  He denied flare-ups and that his 
activities of daily living were affected.  He used an ankle 
brace, but no other assistive device.

Upon physical examination, the range of motion was as 
follows: dorsiflexion to 10 degrees, plantar flexion to 30 
degrees, inversion to 10 degrees, and eversion to 10 
degrees-all with pain.  The pain was more severe at the end 
of range.  The range of motion was not limited by repetitive 
use due to pain or fatigue.  There was no crepitus, but there 
was tenderness to palpation over his bilateral malleolus with 
the medial malleolus being more severe than that of the 
lateral.  He had 5/5 strength in the right ankle with normal 
stability.  There was no significant warmth, redness, or 
swelling of the right ankle.  X-rays revealed degenerative 
changes throughout the ankle joint in the form of bony 
spurring and also ossicle formation.  There was no ankylosis 
or muscular or neurological residuals.  He was diagnosed with 
right ankle fracture well-healed and degenerative joint 
disease of the right ankle.  

The SSA records are mostly duplicative of VA medical records, 
but include an SSA evaluation of the Veteran's psychiatric 
status.  The Veteran was found disabled on January 24, 1999 
due to his anxiety related disorders.  Hence, these records 
will not be discussed in this decision given the repetitive 
nature of the records.

The Board has carefully considered not only the remote 
history of the fracture residuals of the right ankle in this 
case, but also the more recent history along with the current 
medical findings, particularly in light of the Veteran's 
contentions.  Essentially, the Veteran's residuals of a right 
ankle injury, fracture of the medial melleolus with 
degenerative changes, are currently rated at 20 percent 
disabling, effective from November 17, 1999.  Since the 
Veteran is already receiving the maximum rating assignable 
for his fracture residuals of the right ankle under 
diagnostic code 5271 (based on limitation of motion), an 
increased rating is not warranted under this code.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 204-208 (1995); 38 C.F.R. § 4.40, 
4.45.

Notably, however, the overall objective medical evidence 
shows that the Veteran's residuals of a right ankle injury is 
consistent with the criteria for a 40 percent rating under 
Diagnostic Code 5262, as there is evidence consistent with a 
finding of nonunion of the tibia and fibula with loose motion 
requiring a brace.  Specifically, the findings contained in a 
May 1974 general medical examination report (by North 
Carolina State Vocational Rehabilitation) indicate a 
diagnosis of probable non-union, fracture, tip of right 
medial malleolus, and that the x-ray showed a loose fragment 
at the tip of the medial malleolus.  The more recent medical 
data of record, including a February 2001 VA treatment 
record, indicate that the Veteran has right ankle pain with 
an apparent nonunion of the prior medial malleolus fracture 
or ossification of a medial malleolus avulsion, and that he 
wore an ankle brace.  Given these findings, and resolving all 
reasonable doubt in favor of the Veteran, the Board 
determines that an initial rating of 40 percent is warranted, 
since the grant of service connection.

The Board notes that the Veteran has now been granted the 
maximum 40 percent rating under Diagnostic Code 5262, for 
nonunion fracture with a loose fragment at the tip of the 
medial malleolus.  The schedular criteria provide for a 
maximum 40 percent rating for the amputation of a leg below 
the knee, including amputation of the foot.  The "amputation 
rule" provides that the combined rating for disabilities of 
an extremity shall not exceed the rating for amputation at 
that elective level, were amputation to be performed.  
38 C.F.R. § 4.68.  As such, a combined rating in excess of 40 
percent for the Veteran's residuals of a right ankle injury, 
fracture of the medial malleoulus and degenerative changes, 
may not be granted under any regulatory provision.  Any 
additional disability rating or any higher increased rating 
would be a violation of the "amputation rule."  Id; see 
generally Moyer v. Derwinski, 2 Vet. App. 289, 294 (1992) 
(holding that separate ratings may be combined until they 
meet the amputation rule).

Accordingly, the Board determines that the Veteran's 
residuals of a right ankle injury, fracture of the medial 
malleolus with degenerative changes, have been no more than 
40 percent disabling since the date his claim was filed in 
November 1999.  As such, his rating may not be "staged" 
because this represents his greatest level of functional 
impairment attributable to this condition since that date.  
Fenderson, supra.

Finally, the Veteran has submitted no evidence showing that 
his service-connected ankle disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that his fracture has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases. See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



IV.  Service Connection-In general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for a malignant or an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

V.  Skin Cancer

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  38 U.S.C.A. § 1116(B)(2)(f); see 
also Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. 
Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (Jun. 
12, 2007). 
 
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 
 
Preliminarily, the Board observes that the Veteran has argued 
that service connection should be granted for his claimed 
skin cancer on the basis of exposure to Agent Orange in 
service.  As described in further detail below, however, the 
Veteran has not been diagnosed with any of the disabilities 
included on the list of herbicide-related disorders from 38 
C.F.R. § 3.309(e) within the prescribed presumptive periods.  
Accordingly, this claim will be considered on a direct 
service connection basis only.  See Combee v. Brown, 34 F.3d 
at 1042.
 
The Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis for skin cancer.  

Post-service medical records show that he had two lesions on 
his forehead that was suspected to be actinic keratoses and a 
lesion on his back that was suspected to be basal cell 
carcinoma.  (See VA treatment record dated in March 1998).  
The Veteran had removal of skin cancer in April 1998.  A 
March 2000 VA treatment record reflects that the Veteran was 
fair skinned.  There was no evidence of recurrent cancer on 
left forehead.  He was diagnosed with some erytehmatous small 
papules on malar face without comedones and rosacea.  He had 
patchy erythematous dermatitis on the anterior of his chest.  
He also had scattered well marginated keratosis and skin 
tags.  There was no evidence of chloracne.  The VA physician 
noted the Veteran's concern that his skin condition was 
related to Agent Orange exposure.
 
The Veteran's lay contentions constitute the only evidence of 
record directly suggesting a causal relationship between his 
claimed disorder and service.  The Veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
482, 494 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).

Significantly, the Veteran has not submitted, or referenced, 
any competent medical evidence which refutes the Secretary's 
findings of no causal connection as discussed above in 
Section I.  Service treatment records are negative for 
complaints of, treatment for, or findings of skin cancer.  In 
fact, the Veteran was not diagnosed with such a disorder 
until 1998, more than 25 years after his discharge from 
active military duty.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Further, the claims folder contains no competent 
evidence associating the Veteran's skin cancer with his 
active service. 
 
The absence of relevant findings in the service treatment 
records, the normal findings on separation examination, the 
passage of many years without medical documentation and the 
findings of the Secretary based on reports by the National 
Academy of Sciences form a preponderance of evidence which 
outweighs the veteran's unsupported claim by a wide margin.  
Accordingly, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
skin cancer, to include as due to herbicide exposure in 
Vietnam, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

VI.  Bilateral Hearing Loss

In this case, the Veteran has alleged that his hearing damage 
was caused by exposure to loud noise from internal combustion 
engines, heavy machinery, gunfire, aircraft, and other 
acoustic trauma, as indicated by his May 2002 claim.  Also, a 
review of the Veteran's DD Form 214 indicates that his 
military occupational specialty was that of a vehicle 
mechanic.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.  The record before the Board contains service 
treatment records and post-service medical records.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).  The record 
includes an in-service Report of Medical Examinations dated 
in March 1970 and October 1971.  These examinations revealed 
that the pure tone audiometric thresholds between 500 to 4000 
Hz were within normal limits for each ear.  Further, the 
Veteran reported no hearing loss while in service.

Subsequent to service, the first medical evidence of hearing 
loss is found in a private beltone audiogram dated in April 
2002.  On the private audiological evaluation, the findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
65
LEFT
20
30
50
65
75

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 88 percent in the left 
ear.  The speech reception threshold was 40 for the right ear 
and 35 for the left ear.  It is not clear whether the testing 
at that time met VA specifications, pursuant to 38 C.F.R. 
§ 3.385.  

The Veteran was examined by the VA in June 2002.  He told the 
medical examiner that he had hearing loss and tinnitus for 
about 30 years.  He denied dizziness, a history of ear 
infections, ear surgeries, and occupational noise exposure.  
He reported a history of military noise exposure to gunfire 
as an infantryman and engine noise as a mechanic.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
--
55
LEFT
20
25
45
60
75

The speech reception threshold was 25 for the right ear and 
25 for the left ear.  Speech audiometry testing revealed 
speech recognition ability of 84 percent in the right ear and 
84 percent in the left ear.  The examiner diagnosed the 
Veteran with bilateral, mild to moderate/severe sensorineural 
hearing loss.  Otoscopy indicated normal appearing ear canals 
and tympanic membranes.  He further noted that the Veteran 
had a significant communication disorder due to hearing loss.  

The Veteran underwent a VA examination in July 2008.  The 
Veteran told the examiner that he was exposed to loud noise 
in service as a mechanic and infantryman.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
55
65
LEFT
30
35
55
60
75

The speech recognition score for the right ear was 72 and 64 
for the left ear.  The puretone threshold averages were 48.75 
db for the right ear and 56.25 db for the left ear.  The 
Maryland CNC word recognition scores were 72 percent for the 
right ear and 64 percent for the left ear.  The Veteran was 
diagnosed with mild to severe sensorineural hearing loss.  
After review of the claims file, the examiner noted that the 
Veteran's hearing loss was less likely as not caused by a 
result of noise trauma during military service.  The 
examiner's rational was based, in part, on the in service 
hearing examinations, which were normal.

In a September 2008 VA treatment record, a VA physician 
opined that it was more likely than not that the Veteran's 
hearing loss was related to noise exposure during service.  
The VA physician based his opinion on the Veteran's reported 
history.  He did not conduct his own testing and provided no 
rationale for his conclusion.

The Board is aware of the September 2008 VA physician's 
favorable opinion; however, the physician did not review the 
claims file, did not conduct his own testing, and provided no 
rationale for his conclusion.  The Board notes that a fully 
informed medical opinion is needed in order to clarify the 
etiology of any current condition.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions).  A conclusory statement that the hearing loss 
was related to service without providing a rationale for that 
opinion cannot be accorded any weight.  See generally Nieves-
Rodriquez v. Peake, 22 Vet. App. 195 (2008).

By contrast, the July 2008 VA examiner reviewed the entire 
claims file, conducted his own testing, and provided a 
rationale for concluding that there was no causal 
relationship between current bilateral hearing loss and 
service.  Given that this opinion was based on a more 
thorough review of the Veteran's history in regard to this 
disorder, the Board finds it to have substantially greater 
probative value than the September 2008 VA opinion.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided).

Moreover, treatment for bilateral hearing loss, which began 
approximately 30 years following separation from service is 
indicative of no continuity of hearing loss symptomatology 
since service, and is supported by the complete absence of 
treatment for this disorder either in service or soon 
thereafter and the unfavorable July 2008 VA examiner's 
opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the Veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, supra.  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, supra.

VII.  Tinnitus

Preliminarily, the Board notes that the Court has determined 
that, for tinnitus, a veteran is competent to present 
evidence of continuity of symptomatology. See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

There was no claim or notation for tinnitus in the service 
treatment records.  The first medical evidence of treatment 
for tinnitus was in June 2002.  The Veteran underwent a VA 
examination in July 2008, as discussed above.  The Veteran 
was diagnosed with tinnitus.  After review of the claims 
file, the examiner noted that the Veteran's tinnitus was less 
likely as not caused by a result of noise trauma during 
military service.  The examiner's rational was based, in 
part, on the in service hearing examinations, which were 
normal.

Although the Veteran asserts that the onset of his tinnitus 
began in service, he did not report this disorder to a 
treatment provider until approximately 30 years following 
service.  This inconsistency limits the probative value of 
his continuity-of-symptomatology contentions, particularly 
when contrasted with the unfavorable opinion from the July 
2008 VA examiner.  The Board notes that this examiner's 
opinion was based on a review of the entire claims file and 
has substantial probative value.  See Owens v. Brown, 7 Vet. 
App. at 433.

Thus, the preponderance of the evidence is against the 
Veteran's claim of service connection for tinnitus, and this 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, supra.




ORDER

Subject to the applicable laws and regulations concerning the 
payment of monetary benefits, entitlement to an initial 40 
percent disability rating for the residuals of a right ankle 
injury, fracture of the medial malleolus and degenerative 
changes, is granted, since November 17, 1999.

Entitlement to service connection for skin cancer, to include 
as due to exposure to herbicide agents in Vietnam, is denied.

Entitlement to service connection for bilateral hearing loss, 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


